—Determination of respondent Acting Commissioner of the State Department of Social Services dated November 27, 1995, upholding a decision of respondent City of New York Human Resources Administration suspending petitioner’s Home Relief and Medical Assistance benefits for 90 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [George Friedman, J.], entered on or about May 23, 1996) dismissed, without costs.
Respondents’ determinations that petitioner willfully and without good cause refused a work assignment are supported by substantial evidence, namely, the Office of Employment Services’ reports and petitioner’s testimony at the fair hearing, which demonstrated that petitioner had refused a work assignment for the immediate reason that she had to be home while her apartment was being renovated into a day care facility, *254and for the more long-range reason that she anticipated becoming a day care provider, neither of which qualifies as an exemption under Social Services Law § 332 (1) or 18 NYCRR 385.2 (b).. Earlier she had refused a work assignment since she had fallen the night before. Since it is clear that petitioner was not going to accept any assignments, it is of no consequence whether or not she had been offered a specific job. We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Andrias, JJ.